Citation Nr: 1423083	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as due to VA care, or lack of proper care, for a broken finger on the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability claimed as due to VA care, or lack of proper care, for a broken finger on the left hand that was treated at the VA Medical Center (VAMC) in Mountain Home, Tennessee.  

The record reflects that the Veteran sought treatment in October 2010 for an injury to the third finger on the left hand that he had sustained while playing softball approximately 11 days earlier.  An October 2010 x-ray report notes an impression of "[a]cute/recent avulsion fractures with intra-articular extension involving the volar articular base of the third middle phalanx and dorsal articular base of the distal phalanx....  Scattered mild degenerative joint disease."  The record reflects that the Veteran received follow-up treatment over the next few months.  

The Veteran contends that his finger is bent because it should have been reset by the VA doctor but was not and that this lack of proper medical care resulted in decreased function in his hand.  He contends that this third finger deformity has affected the rest of the fingers on his left hand.  


Before making a decision on this claim, the Board finds it necessary to remand it to obtain all of the pertinent medical records, including the multiple x-rays reports from October 2010 through December 2010 themselves, and to schedule the Veteran for a VA examination (not at the VAMC in Mountain Home) to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's medical records from the VAMC in Mountain Home, Tennessee, relating to the October 2010 finger injury and its subsequent treatment.  Please obtain all of the Veteran's left hand x-rays, including x-rays from October 2010 through December 2010, and associate these records with the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination with an appropriate medical doctor who is not affiliated with the Mountain Home VAMC (the facility at which the Veteran received the treatment at issue).  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should respond to the following:

a.  Please specifically identify all chronic disability residuals associated with the VA treatment the Veteran received in connection with his October 2010 injury to the third finger on his left hand.   

b.  With regard to each disability identified in responding to the above, is it at least as like as not (a 50 percent probability or greater) that the Veteran incurred the disability (or permanent aggravation of the severity of the disability) as a result of VA treatment?  In answering this question, please specifically address the treatment records.

c.  For each disability found above to have resulted from VA treatment (or to have been permanently aggravated in severity by VA treatment), the examiner should offer an opinion as to whether the proximate cause was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

A detailed rationale should be provided for all opinions offered.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



